Citation Nr: 0110151	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March 1958 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1999.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In this case, the veteran contends that he developed 
asbestosis as a result of exposure to asbestos while he was 
on active duty.  Specifically, he contends that duties as a 
driver and electric generator operator resulted in his 
exposure to pipe insulation, gaskets and wire insulation 
which contained asbestos.  Service personnel records show 
that the veteran's occupational specialties included vehicle 
driver from July 1958 to July 1959, powerman from May 1963 to 
July 1964, and power generator specialist from July 1964 to 
March 1966.  

However, the veteran also had significant postservice 
asbestos exposure; according to a report from R. Tannen, 
M.D., he worked for seventeen years after service as a 
mechanic and welder, in the installation and repair of power 
generators.  He repaired furnaces, installed asbestos 
clutches and asbestos brakes, and worked in the same general 
area as other trades, such as insulators, working with 
asbestos products.  Dr. Tannen also diagnosed the veteran as 
having asbestosis, but did not express an opinion as to the 
cause.  Therefore, the veteran must be afforded an 
examination to determine whether currently shown asbestosis 
is due to inservice asbestos exposure.  

Also for consideration is the provision related to asbestos-
related lung disease contained in the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI,  7.21 (Change 62, Oct. 3, 1997).  The 
VA General Counsel has held that the procedures set forth in 
 7.21d(1) must be followed in the adjudication of claims 
based on asbestos exposure.  VAOPGCPREC 4-2000 (April 2000).  
Additionally, consideration must be given to causal factors 
set forth in  7.21a, b, and c, although such were not 
substantive in nature.  Id.  The examination must take the 
relevant factors into account.  

Finally, in correspondence received in July 1999, the veteran 
provided a list of facilities from which he had received 
treatment or evaluation for his lungs.  Under the VCAA, all 
reasonable efforts must be taken to obtain these identified 
records.  In addition, according to an October 1999 letter 
from a VA physician concerning the veteran's history of 
asbestos exposure, the veteran was being treated at the 
Shoals Area Clinic in Sheffield, Alabama; records of his 
treatment at this facility must be obtained as well.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must make all reasonable 
attempts to obtain the records of 
treatment from the numerous providers 
identified by the veteran in his July 
1999 correspondence (other than those 
already of record, from Dr. Tannen and 
Dr. Kilburn).  Results of the requests, 
whether successful or unsuccessful must 
be documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
he may submit any records himself 
directly to the RO.  

2.  The RO should obtain all records of 
the veteran's VA treatment or evaluation 
for respiratory complaints, to include any 
X-ray reports, from the Shoals Area VA 
community-based clinic.  

3.  The veteran should be scheduled for a 
VA examination, to determine whether he 
currently has an asbestos-related lung 
disease due to his military service.  The 
claims folder, to include a copy of this 
remand, as well as a copy of M21-1, 7.21 
(a copy of which has been incorporated 
into the claims file) must be available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner is asked to provide an opinion as 
to the likelihood that the veteran 
currently has asbestos-related lung 
disease, due to exposure during active 
duty.  In the opinion, the examiner should 
consider and address all relevant factors 
contained in M21-1,  7.21.  The examiner 
should also discuss the effect, if any, of 
the veteran's post-service asbestos 
exposure on the development of asbestosis.  
Based on all of these factors, the 
examiner should render an opinion as to 
whether it is "at least as likely as 
not" that the veteran has asbestos-
related lung disease due to exposure while 
on active duty.  The complete rationale 
for all conclusions should be provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development  procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




